 



Exhibit 10.2
CONSULTING AGREEMENT
     THIS CONSULTING AGREEMENT (the “Agreement”) is entered into on December 11,
2007, between BUILDERS FIRSTSOURCE, INC. (“Company”), and KEVIN P. O’MEARA
(“Consultant”).
     It is hereby agreed between Company and Consultant as follows:
     1. Term. This Agreement is effective on the date stated above and shall
remain in effect for two (2) years from the date hereof (the “Term”).
     2. Materiality of Obligations. Company and Consultant consider Section 5,
among other terms of this Agreement, to be a vitally important element of their
bargain. Without excluding any other terms from being material, Company and
Consultant expressly acknowledge that the terms of Section 5 are material terms
of this Agreement, without which (in whole or in part), Company would not have
agreed to its obligations in this Agreement.
     3. Services and Compensation.
          3.1 Services. During the term of this Agreement, Consultant shall
provide such advice, support and information pertaining to the operations,
planning, strategies, growth, and management of Company as are reasonably
requested by the Company; provided that Consultant shall not be required to
provide more than (a) twenty (20) hours per month of consulting services
(excluding reasonable travel time) during the first six months of the Term and
(b) ten (10) hours per month of consulting services thereafter.
          3.2 Compensation. In return for the services described above, and in
return for Consultant’s compliance with the covenants to which Consultant agrees
in Section 5 of this Agreement, Company agrees to grant Consultant, subject to
the provisions of Section 6.1 of this Agreement, 89,334 restricted shares (the
“Restricted Shares”) of the Company’s common stock, par value $0.01 per share,
pursuant to the Company’s 2007 Incentive Plan. All of the Restricted Shares will
vest two years from the date hereof. Additionally, starting six (6) months after
the date hereof, Consultant shall be entitled to participate in Company’s
benefit plans that are, by their terms, available to consultants; provided that
this will include health insurance coverage under the Company’s standard medical
and dental insurance plans. If Company is unable to include consultant on the
Company’s medical insurance plan, then Company will pay Consultant $579.81 per
month for each month from the sixth month of this Agreement to the end of this
Agreement in which the Company is unable to include Consultant on such medical
insurance plan (or such greater amount that is then required to obtain benefits
under COBRA with respect to Company’s then effective standard medical insurance
plan). If the Company is unable to include Consultant on the Company’s standard
dental insurance plan, then Company will pay Consultant $18.38 per month for
each month from the sixth month of this Agreement to the end of this Agreement
in which the Company is unable to include Consultant on such dental insurance
plan (or such greater amount that is then required to obtain benefits under
COBRA with respect to Company’s then effective standard dental insurance plan).
Consultant will not be entitled to any cash compensation hereunder except as set
forth in Section 3.3. The Company’s

 



--------------------------------------------------------------------------------



 



obligation to allow Consultant to participate in the medical and dental plans
referenced above, including without limitation the Company’s obligation to make
the payments in lieu of such participation as described above, shall expire and
terminate immediately upon Consultant’s becoming eligible for coverage under
another employer’s benefits plan or policy.
          3.3 Expenses. Company shall reimburse Consultant for all travel,
lodging, meals and other reasonable expenses that are: (a) legitimate business
expenses that are reimbursable in accordance with Company’s expense
reimbursement policy; (b) incurred by Consultant in providing services to
Company under this Agreement; and (c) pre-approved by Company. In order for
reimbursement for an expense to become due to Consultant, (a) Consultant must
submit to Company an expense reimbursement request form itemizing such expenses,
along with supporting documentation; and (b) the expense reimbursement form must
be approved by the Chief Executive Officer of Company or his designee.
Additionally, starting the first month after the date hereof, Consultant will be
entitled to twelve monthly payments of $1,000 to help cover Consultant’s general
expenses incurred in the connection with the performance of his obligations
under this Agreement.
          3.4 Termination. Company may terminate this Agreement at any time
during the Term for Cause. For the purposes of this Agreement, “Cause” shall
mean (a) Consultant’s violation of any provision of Section 5 hereof to the
extent not cured as provided in section 6.2 if the Company elects to provide
such opportunity for cure, (b) Consultant’s engaging in any fraudulent or other
willful act taken in bad faith designed, or that could be reasonably
anticipated, to cause material harm to the Company, or (c) Consultant’s material
failure to perform his other obligations under this Agreement that is not cured
within 30 days after written notice thereof from the Company. Consultant’s
obligations under Section 5 hereof shall survive a termination of this Agreement
by the Company for Cause. If the Company terminates this Agreement without
Cause, its obligations under this Agreement and the Restricted Stock Award
Agreement shall continue as if no termination had occurred.
     4. Independent Contractor.
          4.1 Relationship. Consultant is an independent contractor. This
Agreement shall not create the relationship of employer and employee, a
partnership or a joint venture between the parties. Company shall not control or
direct the details and/or means by which Consultant performs his services.
Consultant shall determine the number of days and hours of his work, as well as
the number of his assistants, partners or employees. Consultant shall be solely
responsible for the conduct and performance, and for the wages, payroll taxes,
social security taxes, fringe benefits, workers’ compensation insurance, work
and performance schedules and work conditions, of his assistants, partners, and
employees. Consultant acknowledges and agrees that he has no authority to enter
into contracts on behalf of Company or to otherwise obligate Company in any
respect during the term of this Agreement.
          4.2 Taxes. Consultant shall be responsible for and pay all costs of
conducting his business, including but not limited to, the expense and
responsibility for any and all applicable insurance, city, county, state and
Federal licenses, permits, taxes, and assessments of any and all regulatory
agencies, boards, or municipalities. Consultant is responsible for payment of
his self-employment taxes, including without limitation, income taxes,
unemployment taxes, workers’

-2-



--------------------------------------------------------------------------------



 



compensation taxes, social security taxes, and business and occupation taxes,
and shall indemnify and hold Company harmless from paying such taxes.
     5. Noncompetition; Nonsolicitation.
          5.1 Non-Competition. Consultant agrees, for two (2) years from the
date hereof, not to engage in competition (or assist any other Person in
engaging in competition) with the Company or any Related Party, directly or
indirectly (either individually, by any form of ownership, or as a director,
manager, member, officer, principal, agent, employee, employer, advisor,
consultant, lender, member, shareholder, partner, or other representative in a
Competing Business), in the Business of the Company in a Prohibited Location by
performing services that are the same as or substantially similar to those
services Consultant performed for the Company at any time during either the Term
or the last three (3) years of Consultant’s employment with the Company.
“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or other entity. “Related Parties” means any of the
directly or indirectly held subsidiaries of the Company or any of their related
divisions, predecessors, successors or assigns. “Competing Business” means any
business, regardless of form, that is directly engaged, in whole or in relevant
part, in any business or enterprise that is the same as, or substantially the
same as or similar to, the Business of the Company; provided that employment by
an entity or enterprise that derives less than ten percent (10%) of its revenue
or income from activities constituting the Business of the Company shall not be
deemed to be a Competing Business unless the Employee is actively involved in
such competing activities. The “Business of the Company” means, to the extent
the Company or a Related Entity is engaged in such activity, the business of
(a) manufacturing roof and floor trusses, wall panels, stairs, vinyl and
aluminum windows, and synthetic millwork and (b) supplying and installing
structural and related building products including without limitation, the items
enumerated in clause (a) and doors, engineered wood products, lumber and lumber
sheet goods, millwork, kitchen cabinets, insulation and other building products.
A “Prohibited Location” means any location within fifty (50) miles of any of the
Company’s or any Related Party’s physical locations. Ownership of a 1% or
smaller interest in a publicly-traded entity shall not be a violation of the
foregoing covenant. For the purposes of this Agreement, the parties agree that
homebuilders and any vendors supplying building products or services to the
Company shall be deemed to be Competing Businesses; provided, however, that no
vendor whose gross sales to the Company do not exceed $25 million per year will
be deemed a Competing Business.
          5.2 Customer Non-Solicitation. Consultant agrees, for a period of two
(2) years from the date hereof, not to directly or indirectly solicit, divert,
or appropriate, or attempt to solicit, divert, or appropriate, (on behalf of
Consultant or any other Person) for the purposes of providing products or
services that are the same as or substantially similar to the general types of
products or services described in the Business of the Company, any actual or
prospective customer with whom Consultant has material business contact during
the term of this Agreement or had material business contact during the last two
(2) years of Consultant’s employment with the Company prior to the date hereof.

-3-



--------------------------------------------------------------------------------



 



          5.3 Employee Non-Solicitation. Consultant agrees, for a period of two
(2) years from the date hereof, not to directly or indirectly solicit or divert,
or attempt to solicit or divert, (either on behalf of the Consultant or any
other Person) any person employed by the Company or any Related Party with whom
Consultant had contact in the course of his employment with the Company (each, a
“Company Employee“) to leave or reduce their employment with the Company or any
Related Party or to work for Consultant or any other Person, including, without
limitation, a Competing Business. Consultant agrees, for a period of two
(2) years from the date hereof, not to directly or indirectly (either on behalf
of the Consultant or any other Person) hire any Company Employee or to respond
to inquiries seeking employment from any Company Employee. This paragraph only
applies to persons who are actively employed as Company Employees or were
Company Employees within one (1) year of the time of any such actual or
attempted solicitation, hiring, or inquiry.
          5.4 Non-Disclosure of Confidential Information. Consultant agrees that
all Confidential Information and all physical embodiments or derivatives thereof
that were received or developed by Consultant while employed by the Company or
during his engagement as a consultant under this Agreement, shall remain the
sole and exclusive property of the Company or the applicable Related Party. For
a period of three (3) years from the date hereof, Consultant will hold such
Confidential Information in trust and strictest confidence, and shall not use,
reproduce, distribute, disclose, or otherwise disseminate such Confidential
Information or any physical embodiments thereof, and may in no event take any
action causing, or fail to take any action within his reasonable control
necessary in order to prevent, any Confidential Information disclosed to or
developed by Consultant to lose its character or cease to qualify as
Confidential Information. Consultant also agrees that he will immediately
deliver to the Company all property belonging to the Company or applicable
Related Party, including all Confidential Information and any physical
embodiments thereof.
          “Confidential Information” means information and the compilation of
information related to the operation of the Company or a Related Party that
derives economic value, actual or potential, from not being generally known or
readily available to, or ascertainable by, other persons who can obtain economic
value from its disclosure or use. Assuming the foregoing criteria are met,
Confidential Information includes, but is not limited to, compilations of
information concerning the Company’s and the Related Parties’ financial plans
and performance, potential acquisitions (including without limitation
information described herein regarding potential acquisition targets), business
plans and strategies, personnel information, information technology processes,
research, development, and manufacturing of Company or Related Party products,
existing or prospective customers, proposals made to existing or prospective
customers or other information contained in bids or offers to such customers,
the terms of any arrangements or agreements with customers, including the
amounts paid for services or how pricing was developed by the Company or any
Related Party, the layout, design, and implementation of customer specific
projects, the identity of suppliers or subcontractors, information regarding
supplier or subcontractor pricing or contract terms, the composition or
description of future services that are or may be provided by the Company or any
Related Party, the Company’s or any Related Party’s financial, marketing, and
sales information, and technical expertise, formulas, source codes, and know how
developed by the Company or any Related Party, including the unique manner in
which the Company or any Related Party conducts its business. Confidential
Information also includes information disclosed to the Company or any Related

-4-



--------------------------------------------------------------------------------



 



Party by a third party that the Company or such Related Party is required to
treat as confidential.
          5.5 Non-Disclosure of Trade Secrets. Consultant agrees that all Trade
Secrets belonging to the Company or any Related Party and all physical
embodiments or derivatives thereof shall remain the sole and exclusive property
of the Company or such Related Party. Consultant will hold such Trade Secrets in
trust and strictest confidence, and shall not use, reproduce, distribute,
disclose, or otherwise disseminate such Trade Secrets or any physical
embodiments thereof, and may in no event take any action causing, or fail to
take any action within his reasonable control necessary in order to prevent, any
such Trade Secrets to lose their character or cease to qualify as Trade Secrets.
“Trade Secret” means information including a formula, pattern, compilation,
program, device, method, technique, or process that (a) derives independent
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use, and (b) is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy. A trade
secret may consist of a simple fact, item, or procedure, or a series or sequence
of items or procedures that, although individually could be perceived as
relatively minor or simple, collectively can make a substantial difference in
the efficiency of a process or the production of a product or may be the basis
of a marketing or commercial strategy. The collective effect of the items and
procedures must be considered in any analysis of whether a trade secret exists
and not the general knowledge of each individual item or procedure.
          5.6 Non-Disparagement. Consultant and the Company each agree they will
not disparage, defame, place in a negative light, or ridicule the other or, with
respect to Consultant, the Company or any Related Party or any of their
employees, directors, managers, officers, agents, or predecessors, or any of the
Company’s or any Related Party’s products or services, or otherwise tortiously
interfere with the Company’s or any Related Party’s actual or prospective
business relationships. The obligations of the Company under this paragraph
apply only to statements made by the Company’s officers or directors and to
public statements by the Company.
     6. Effect of Breach of Section 5. If Consultant fails to comply, in whole
or in part, with his obligations under Section 5, or if Consultant attempts to
avoid or invalidate, in whole or in part, his obligations under Section 5,
Company shall have, after it becomes aware of such failure or attempt, the
option in its sole discretion to: (a) treat the Agreement as continuing, subject
to the terms of Section 6.1; (b) terminate the Agreement; or (c) provide an
opportunity for Consultant to cure his breach, subject to the terms of
Section 6.2.
          6.1 Termination of Payment Obligations/Cancellation of Restricted
Shares. Regardless of whether Company elects to treat the Agreement as
continuing, Company’s obligations in Sections 3.2 and 3.3 of this Agreement
shall terminate immediately if: (a) Consultant fails to comply, in whole or in
part, with his obligations in Section 5; (b) Consultant attempts to avoid or
invalidate, in whole or in part, his obligations in Section 5; or (c) a court
finds Section 5 to be unenforceable, in whole or in part provided that the
Company shall not be excused from its obligations under Sections 3.2 and 3.3 if
Consultant did not instigate, request, or participate in such proceeding and
Consultant continues to perform his obligations under and does not breach the
provisions of Section 5. Upon such termination of the Company’s

-5-



--------------------------------------------------------------------------------



 



obligations in Sections 3.2 and 3.3 of this Agreement, Company shall not be
obligated to pay Consultant any amounts not yet due, prorated or otherwise, and
all the Restricted Shares shall automatically be forfeited effective upon such
termination.
          6.2 If Company elects to provide an opportunity to cure Consultant’s
failure or attempt, Company will provide to Consultant written notice.
Consultant shall have ten (10) days after the date of the notice to cure the
failure or attempt and provide a sworn written statement to Company that the
failure or attempt has been cured and is not continuing. If Consultant does not
cure and provide such statement to Company on or before the tenth (10th) day
after the date of the notice, Company shall have the option in its sole
discretion to (a) treat the Agreement as continuing, subject to the terms of
Section 6.1 or (b) terminate the Agreement.
     7. Return of Company Property. Consultant agrees to return to the Company
any Confidential Information received by Consultant during the Term upon the
Company’s request at any time during the Term. Consultant further agrees that
upon the termination of this Agreement (for whatever reason), Consultant will
deliver to Company all property of Company and/or the Related Parties. Such
property includes, without limitation, Confidential Information and all
materials, tools, and information: (a) provided by or obtained from Company; or
(b) created, in whole or in part, during the course of services provided to
Company.
     8. Miscellaneous.
          8.1 The failure of either party to this Agreement to enforce at any
time any of its provisions or terms shall not be construed to be a waiver of
such provision or term, nor of the right of either party to later enforce such
term or provision.
          8.2 This Agreement shall be governed by the laws of the State of
Texas, other than the conflicts of law provisions thereof. Exclusive venue for
disputes regarding, or interpretation of, this Agreement lies in the state or
federal courts of competent jurisdiction serving Dallas, Texas.
          8.3 Company shall be entitled to injunctive relief and specific
performance in addition to any other available legal or equitable remedies for
any breach or threatened breach of Sections 5, 6, and/or 7 of this Agreement.
The remedies provided in this Agreement shall be deemed cumulative, and the
exercise of one shall not preclude the exercise of any other remedy at law or in
equity for the same event or any other event.
          8.4 If any provision of this Agreement other than Section 5 is held to
be unenforceable in whole or in part, the remaining provisions will nevertheless
continue to be valid and enforceable. If Section 5 is held to be unenforceable
in whole or in part, Sections 3.2 and 3.3 in whole shall be deemed unenforceable
and shall no longer have any force or effect; provided that Company shall not be
excused from its obligations under Sections 3.2 and 3.3 if Consultant did not
instigate, request, or participate in such determination of unenforceability and
Consultant continues to perform his obligations under and does not breach the
provisions of Section 5.
          8.5 Each Party’s obligations hereunder are in addition to, and not
exclusive of, any and all of its or his other obligations and duties to the
other party, whether express, implied,

-6-



--------------------------------------------------------------------------------



 



in fact or in law, including without limitation under the Separation Agreement
between the parties dated as of December 11, 2007 (the “Separation Agreement”).
          8.6 If Consultant elects to revoke the Separation Agreement, as
provided for therein, this Agreement, including all the Company’s obligations
hereunder, shall be null and void and the Restricted Shares shall automatically
be forfeited upon such revocation.
          8.7 This Agreement, the Separation Agreement and the Restricted Stock
Award of even date herewith represent and contain the entire understanding
between the parties in connection with their subject matter. The parties
expressly acknowledge that there are no oral or written collateral agreements,
understandings or representations other than this Agreement and the prior
agreements between Company and Consultant other than the Separation Agreements
and any option agreements between the parties, subject to the terms of Section 6
hereof. The parties acknowledge that they have not relied upon any
representation or statement made by the other party or that party’s agent but
not set forth in this Agreement or the prior agreements between Company and
Consultant.
          8.8 This Agreement may be signed in multiple counterparts which shall
be construed together as one instrument.
          8.9 No party may assign this Agreement or the rights or obligations
hereunder without the written consent of the other party.
          8.10 Builders FirstSource, Inc. and its affiliates are third party
beneficiaries of this Agreement and shall be entitled to enforce this Agreement
in accordance with its terms.
          8.11 This Agreement may only be modified by a written agreement signed
by both parties. Only the Chief Executive Officer or a Senior Vice President of
Company may sign a modification agreement on behalf of Company.
     IN WITNESS WHEREOF, the parties have signed this Agreement.

                  BUILDERS FIRSTSOURCE, INC.   CONSULTANT    
 
               
By:
  /s/ Donald F. McAleenan
 
  By:   /s/ Kevin P. O’Meara
 
   
 
               
Title:
  Senior Vice President,            
 
  General Counsel and Secretary            
 
               
Date:
  December 11, 2007            

-7-